            Case 3:21-cv-00254-CSH Document 1 Filed 02/26/21 Page 1 of 15


                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

       Linda Guzzo,                              :
                                                 :
              Plaintiff                          :
                                                 :
                     v.                          :
                                                 :
       Connecticut State Colleges and            :
       Universities, State of Connecticut        :
                                                 :             February 26, 2021
              Defendant                          :

                                         COMPLAINT

I.     INTRODUCTION

       1.     The plaintiff, Linda Guzzo, brings this action against her employer, the

defendant, Connecticut State Colleges and Universities (CSCU), an agency of the State of

Connecticut. The plaintiff includes in her Complaint the following legal claims:

Counts One and Two, alleging employment discrimination in violation of the federal Age

Discrimination in Employment Act (ADEA), 29 U.S.C. §621 et seq., and alleging retaliation for

opposing a discriminatory employment practice in violation of the ADEA, 29 U.S.C. §623(d).

Counts Three and Four, alleging employment discrimination on account of age in violation of

the Connecticut Fair Employment Practices Act (CFEPA), Conn.Gen.Stat. §46a-60, et seq.,

and alleging retaliation for opposing a discriminatory employment practice in violation of the

CFEPA, Conn.Gen.Stat. §46a-61(a)(4).

Count Five, alleging discrimination and/or retaliation in employment because the plaintiff

exercised rights under the Family and Medical Leave Act, 29 U.S.C. §2615(a)(2) and

§2615(b).
              Case 3:21-cv-00254-CSH Document 1 Filed 02/26/21 Page 2 of 15


        2.      The plaintiff seeks to be made whole, including by promotion to a position in

defendant’s employ that she would have received but for the defendant’s discriminatory

and/or retaliatory conduct; the plaintiff also seeks as damages any and all lost wages and

benefits of employment; compensatory damages for her pain, suffering, and emotional

distress; double or liquidated damages for willful violation of the plaintiff’s rights; and her

reasonable attorney’s fees and costs.

II.     JURISDICTION AND VENUE

        3.      This Court has jurisdiction pursuant to 28 U.S.C. §1331. With respect to the

state law claims, this Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367 in that

the state law claims are so related to the federal claims that they form part of the same case

or controversy under Article III of the United States Constitution.

        4.      Venue is appropriate in the District of Connecticut pursuant to 28 U.S.C.

§1391(b), because a substantial part of the events giving rise to his claim occurred within this

judicial district.

III.    ADMINISTRATIVE PROCEEDINGS

        5.      On or about December 3, 2019, plaintiff filed an administrative complaint with

the Connecticut Commission on Human Rights and Opportunities and the Equal Employment

Opportunities Commission alleging, inter alia, that she had suffered discrimination in

employment on account of her age. On or about November 2, 2020, plaintiff filed an amended

complaint stating additional allegations and alleging discrimination in employment on account

of her age and retaliation for having opposed an unlawful employment practice.

        6.      On or about December 3, 2020, the Connecticut Commission on Human Rights

and Opportunities issued a release of jurisdiction as to the plaintiff’s administrative complaint

                                                  2
             Case 3:21-cv-00254-CSH Document 1 Filed 02/26/21 Page 3 of 15


of age discrimination and retaliation. On or about December 18, 2020, the Equal Employment

Opportunities Commission issue a Right to Sue letter in connection with the plaintiff’s

administrative complaint of age discrimination and retaliation.

IV.    PARTIES

       7.     The plaintiff, Linda Guzzo, is a person residing at 26 Paxton Road, West

Hartford Connecticut.

       8.     The plaintiff is a woman; her date of birth is December 2, 1958.

       9.     The defendant is Connecticut State Colleges and Universities (CSCU) an

agency of the State of Connecticut, with a principal place of business at 61 Woodland Street,

Hartford, Connecticut.

       10.    The defendant is, at all times relevant to this Complaint, an employer subject to

the requirements of the Age Discrimination in Employment Act; the Civil Rights Act of 1964, as

amended; the Connecticut Fair Employment Practices Act; and the federal Family and

Medical Leave Act.

       11.    The plaintiff has been employed by the defendant from in or about 1984 to the

present.

V.     FACTS

       12.    Over the course of the plaintiff’s employment by the defendant, she has held the

positions of Director of Continuing Education Business Programs; Coordinator, Business &

Industry Services; Director of Business & Industry Services; Interim Associate Dean of

Continuing Education; Associate Dean of Continuing Education; and Dean of Workforce

Development & Continuing Education.



                                               3
             Case 3:21-cv-00254-CSH Document 1 Filed 02/26/21 Page 4 of 15


       13.    Throughout the plaintiff’s employment by the defendant, she has consistently

performed the duties of her position at or above the reasonable expectations of her

supervisors, including for a time performing the duties of two long term vacant director

positions in addition to her position as Dean, with no additional compensation.

       14.    Beginning in or about 2018, the plaintiff reported to Duncan Harris, Interim

Campus Chief Executive Officer for Capital Community College and subsequently Campus

Chief Executive Officer for Capital Community College, as part of his “Cabinet” of direct

reports.

       15.    The plaintiff was the oldest of the five management employees who were

Harris’s direct reports comprising the Cabinet.

       16.    From the time that the plaintiff began reporting to Harris, he and/or Josephine

Agnello-Veley, defendant’s Director of Human Resources for Capital Community College (and

also a member of Harris’s “Cabinet”) made repeated inquiries to the plaintiff about her

retirement plans.

       17.    In response to these inquiries, the plaintiff repeatedly stated to Harris and to

Agnello-Veley that she had no plans to retire, but was looking for promotional opportunities.

       18.    Defendant has a history of placing individuals into “interim” positions in order to

delay conducting searches. The delay provides temporary promotional opportunities,

increased compensation, and advantages to incumbents when searches are conducted to

permanently fill positions.

       19.    In or about May and June 2018, the plaintiff was passed over for appointment to

the position of Interim Academic Dean of Capital Community College.



                                                  4
             Case 3:21-cv-00254-CSH Document 1 Filed 02/26/21 Page 5 of 15


       20.    Harris told the plaintiff that if she applied for the position, she would not be

considered because she was “near retirement.”

       21.    Younger, less-qualified employees were appointed to those positions.

       22.    Plaintiff has limitations to her mobility because of a workplace injury. Beginning

in or about May 2019, on several occasions where Harris and his “Cabinet” attended off-

campus events, plaintiff’s physical limitations were not considered. Plaintiff had to draw

attention to herself by using an elevator rather than stairs, had difficulty walking the long

distances to the locations, and using high rise collaborative seating as required by Harris as

part of “team building”.

       23.    On a number of occasions another Cabinet member commented on plaintiff’s

“white sneakers,” an age-based stereotype. Harris ratified and did not challenge his

subordinate’s ageist comments.

       24.    At monthly Cabinet meetings, Harris and/or Agnello-Veley circulated lists of

employees who they considered to be at or near retirement age.

       25.    Harris frequently referred to or introduced plaintiff as his oldest manager.

       26.    In or about May and June 2019, plaintiff was passed over for the permanent

appointment to Academic and Student Services Dean for Capital Community College. Harris

told the plaintiff that if she applied for the position, she would not be considered because she

was “near retirement.”

       27.    In or about July 2019, during a meeting of Duncan Harris with his immediate

reports, he praised the younger members of the Cabinet with comments such as “Miah you

will become a president. Jason you will earn your doctorate. Josephine you will teach.”



                                                 5
             Case 3:21-cv-00254-CSH Document 1 Filed 02/26/21 Page 6 of 15


       28.     Harris’ comment about the plaintiff was that she would be walking out with a

walker, and he proceeded to physically mimic the plaintiff walking out the door with a walker.

       29.     In or about August 2019, prior to the opening of the defendant’s Leadership,

Excellence, Achievement and Development (LEAD) Center, a project that plaintiff designed

and initiated, Harris told plaintiff that she would not be speaking at the opening and that he

would orchestrate photographs of the opening to exclude plaintiff because he wanted the

LEAD Center to present a “young” image.

       30.     In or about September 2019, with respect to an incident involving a threat of

workplace violence against the plaintiff by another employee, the defendant failed to follow its

own procedures, including by failing to keep plaintiff informed about steps it should have

taken to ensure her safety.

       31.     The defendant’s handling of the threat of violence directed toward the plaintiff

was intended to encourage her to quit or retire.

       32.     Text from Duncan Harris regarding a photo with external business partners in

August 2019 did not portray the plaintiff positively due her age.

       33.     Beginning in or about September 2019, while plaintiff was on an approved

FMLA leave of absence, in a meeting with plaintiff’s staff, Harris announced his intention to

intercept all of plaintiff’s email, mail, and calls.

       34.     Beginning in or about September 2019, while plaintiff was on an approved

FMLA leave of absence, Harris moved plaintiff’s office to a less secure location that was more

remote from her colleagues and cut off plaintiff’s communications with the Cabinet, campus

staff and faculty, plaintiff’s own staff, and external partners.



                                                       6
             Case 3:21-cv-00254-CSH Document 1 Filed 02/26/21 Page 7 of 15


       35.    Beginning in or about September 2019, while plaintiff was on an approved

FMLA leave of absence, Harris falsely informed external partners that they were not to

communicate with plaintiff because she was retiring and/or otherwise not returning to work.

       36.    Harris also removed plaintiff from the Cabinet group texts which was the

standard form of communication among his management team.

       37.    Due to Harris’s actions, while on FMLA the plaintiff received no communications

from the Cabinet even for informational purposes.

       38.    When the plaintiff returned to work, she discovered that her office had been

relocated and all of her files and personal belongings had been removed. Both Human

Resources and Campus Security stated they were unaware of whether or where the plaintiff

had been assigned to work.

       39.    Ultimately, plaintiff was assigned to an office she had previously occupied. The

office was not ready for occupancy such that furniture had to be rearranged in order for the

space to be usable, there was no working computer in the office, no heat and no security

measures for the main door of the office, which was not visible by the plaintiff from her

workspace.

       40.    Harris told plaintiff that some of her missing files might be located in an unused

work area known as “the kitchen,” and instructed her to clean out the work area. Harris also

instructed the plaintiff to clean out the office of another employee who retired while the plaintiff

was on FMLA.

       41.     Most of plaintiff’s files and all of her personal belongings that had been

removed from her office while she was on FMLA leave were never located or returned.



                                                 7
             Case 3:21-cv-00254-CSH Document 1 Filed 02/26/21 Page 8 of 15


       42.    In 2020, Connecticut State Colleges & Universities accepted applications for

three vacant positions for Chief Workforce Development Officer, including a position for the

Capital-East Region, which includes Capital Community College.

       43.    Harris and Agnello-Veley interfered with the normal chain of communications

that would have alerted plaintiff to the vacant positions, in order to prevent her from applying.

       44.    Nonetheless, plaintiff learned of the vacant positions and applied.

       45.    Although was the most experienced and qualified for the position, she was not

selected for any of the vacant positions.

       46.    Plaintiff was the only Dean of Workforce Development and Continuing

Education not selected for one of the executive level vacant positions. Diane Bordonaro, who

held the position of Director of Continuing Education (a subordinate position with no

experience in the role of Dean) was selected for the other vacant position as Chief Workforce

Development Officer.

       47.    Harris was a required reference for the Chief Workforce Development Officer

position. None of plaintiff’s other references were contacted, which included former presidents

and executives.

       48.    As a result of Bordonaro’s promotion, she became the plaintiff’s “direct line”

manager while Harris remained as her “dotted line” manager.

       49.    Plaintiff also applied for the position of Associate Vice President of Student

Success Management. Although qualified, she was not selected for the position.

       50.    Beginning in or about August 2020, Bordonaro and Harris took actions to

remove responsibilities from plaintiff’s position, diminish her position, and took actions

intended to humiliate plaintiff.

                                                8
              Case 3:21-cv-00254-CSH Document 1 Filed 02/26/21 Page 9 of 15


        51.      Bordonaro and Harris transferred responsibility for the Financial Literacy

(FIRST) Center, Career Services, and Extension Fund Programs – initiatives that plaintiff had

created and successfully led – to other younger, less-qualified employees.

        52.      Harris modified contracts for plaintiff’ staff without consulting her and excluded

her from communications with her staff; he has also permitted other staff to give directives to

plaintiff’s staff.

        53.      Bordonaro and Harris ignored plaintiff’s requests to serve on committees and

projects and participate in professional development opportunities.

        54.     Bordonaro and Harris refused to provide plaintiff with requested documents that

had been provided to other employees.

        55.      Harris actively discouraged other employees and external partners from

communicating with plaintiff or seeking her assistance.

        56.      Harris informed plaintiff that other existing areas of responsibility in her position

are or will be transferred to other employees.

        57.      Harris removed plaintiff’s responsibility for managing recently awarded grants

and assigned them to other staff members.

        58.      Bordonaro, as Chief Workforce Development Officer for Capital-East Region,

scheduled the first meeting to discuss the regional plan for the operation of workforce

development and continuing education – a meeting for which plaintiff would ordinarily have

been expected to be present – for a date two days before the end of plaintiff’s vacation. The

selection of the date was made by Bordonaro and not based on the polling of attendees.




                                                    9
             Case 3:21-cv-00254-CSH Document 1 Filed 02/26/21 Page 10 of 15


       59.     Bordonaro refused plaintiff’s request to reschedule the meeting, even though it

meant not only that plaintiff would not be present, but that she would not be able to prepare

her own staff for the meeting.

       60.     Bordonaro also refused plaintiff’s request to record the meeting and provide

notes so that she could be aware of what transpired, even though she could not be present.

       61.     Bordonaro scheduled multiple meetings with the plaintiff’s staff without informing

and updating the plaintiff.

       62.     Bordonaro took actions to remove responsibilities from plaintiff’s position,

diminish her position, and took actions intended to humiliate plaintiff, including assigning

projects directly to plaintiff’s staff, giving her staff directions, excluding plaintiff from meetings,

asking in meetings if plaintiff knew how to perform tasks that she had been doing for more

than thirty years, and informing external partners not to communicate with plaintiff.

       63.    Bordonaro and Harris refused to adjust plaintiff’s vacation time so she could

respond to time sensitive and highly visible programs, that resulted in her working multiple

days while on vacation.

       64.     Harris has made several references to the fact that the plaintiff does not engage

in social media such as Facebook as an “age thing.”

       65.     Defendant has repeatedly ignored plaintiff’s safety concerns and has not

followed required safety agreements due to the plaintiff’s age discrimination complaint.

       66.     In or about October 2020, defendant rescinded plaintiff’s annual salary increase.




                                                  10
             Case 3:21-cv-00254-CSH Document 1 Filed 02/26/21 Page 11 of 15


VI.    Count One: Age Discrimination in Employment (ADEA)

       1.      The plaintiff restates, re-alleges, and incorporates by reference paragraphs 1

through 66, above.

       67.     The defendant’s treatment of the plaintiff, as described above, and including but

not limited to failing to promote the plaintiff, removing her job responsibilities, assigning her

menial tasks, interfering with her communication with her staff and with external partners,

directing ageist comments at her, and disregarding her physical safety, was motivated by

discriminatory animus on account of the plaintiff’s age, in violation of the Age Discrimination in

Employment Act, 29 U.S.C. §621, et seq.

       68.     As a result of the defendant’s discriminatory treatment of the plaintiff, she

suffered and continues to suffer a loss of the wages and benefits of employment and extreme

pain, suffering, and emotional distress.

       69.     The defendant’s treatment of the plaintiff, as described above, was in willful

violation of her rights under the Age Discrimination in Employment Act.

VII.   Count Two: Retaliation for Opposing a Discriminatory Employment Practice
       (ADEA)

       1.      The plaintiff restates, re-alleges, and incorporates by reference paragraphs 1

through 69, above.

       70.     The defendant’s treatment of the plaintiff, as described above, was motivated by

discriminatory animus on account of the plaintiff’s expressed opposition to the defendant’s

age-based discrimination, in violation of ADEA, 29 U.S.C. §623(d).




                                                 11
              Case 3:21-cv-00254-CSH Document 1 Filed 02/26/21 Page 12 of 15


        71.     As a result of the defendant’s retaliatory treatment of the plaintiff, she suffered

and continues to suffer a loss of the wages and benefits of employment and extreme pain,

suffering, and emotional distress.

        72.     The defendant’s treatment of the plaintiff, as described above, was in willful

violation of her rights under the Age Discrimination in Employment Act.

VIII.   Count Three: Age Discrimination in Employment (CFEPA)

        1.      The plaintiff restates, re-alleges, and incorporates by reference paragraphs 1

through 72, above.

        73.     The defendant’s treatment of the plaintiff, as described above, was motivated by

discriminatory animus on account of the plaintiff’s age, in violation of the Connecticut Fair

Employment Practices Act, Conn.Gen.Stat. §46a-60, et seq..

        74.     As a result of the defendant’s discriminatory treatment of the plaintiff, she

suffered and continues to suffer a loss of the wages and benefits of employment and extreme

pain, suffering, and emotional distress.

IX.     Count Four: Retaliation for Opposing a Discriminatory Employment Practice
        (CFEPA)

        1.      The plaintiff restates, re-alleges, and incorporates by reference paragraphs 1

through 74, above.

        75.     The defendant’s treatment of the plaintiff, as described above, was motivated by

discriminatory animus on account of the plaintiff’s expressed opposition to the defendant’s

age-based discrimination, in violation of the Connecticut Fair Employment Practices Act,

Conn.Gen.Stat. §46a-61(a)(4).




                                                  12
             Case 3:21-cv-00254-CSH Document 1 Filed 02/26/21 Page 13 of 15


       76.     As a result of the defendant’s retaliatory treatment of the plaintiff, she suffered

and continues to suffer a loss of the wages and benefits of employment and extreme pain,

suffering, and emotional distress.

X.     Count Five: Discrimination or Retaliation for Exercise of Rights (FMLA)

       1.      The plaintiff restates, re-alleges, and incorporates by reference paragraphs 1

through 76, above.

       77.     The defendant’s treatment of the plaintiff, as described above, was motivated by

discrimination and/or retaliation for the plaintiff’s exercise of rights under the federal Family

and Medical Leave Act, §29 U.S.C. §2615(a)(2) and §2615(b).

       78.     As a result of the defendant’s discriminatory and/or retaliatory treatment of the

plaintiff, she suffered and continues to suffer a loss of the wages and benefits of employment

and extreme pain, suffering, and emotional distress.




                                                 13
           Case 3:21-cv-00254-CSH Document 1 Filed 02/26/21 Page 14 of 15


                                    PETITION FOR RELIEF

       WHEREFORE, plaintiff respectfully requests that the Court order the following relief:

1.     Make the plaintiff whole, including by placing plaintiff in a position in defendant’s

employ to which she would have been promoted but for defendant’s wrongful discrimination

and/or retaliation;

2.     Award plaintiff her economic losses, including lost wages and benefits of employment;

3.     Award plaintiff compensatory damages, including damages for her pain, suffering, and

emotional distress caused by the defendant’s wrongful conduct;

4.     Award the plaintiff double or liquidated damages, as provided by the Age

Discrimination in Employment Act (ADEA) and Family and Medical Leave Act (FMLA);

5.     Award the plaintiff her reasonable attorney’s fees and costs; and

6.     Such other relief as the Court deems appropriate.




                                                14
           Case 3:21-cv-00254-CSH Document 1 Filed 02/26/21 Page 15 of 15


                                 REQUEST FOR A JURY TRIAL

The plaintiff respectfully requests a jury trial as to all of her claims to the extent that she
is entitled by law.




                                                   RESPECTFULLY SUBMITTED
                                                   LINDA GUZZO,
                                                   THE PLAINTIFF, by

                                                    / s / Peter Goselin
                                                   Peter Goselin ct06074
                                                   The Law Office of Peter Goselin
                                                   557 Prospect Avenue, 2nd Floor
                                                   Hartford, Connecticut 06105
                                                   Tel. 860-580-9675
                                                   Fax 860-232-7818
                                                   pdgoselin@gmail.com




                                                 15
